Title: Arthur Lee to Committee of Congress, 21 October 1780
From: Lee, Arthur
To: 


GentlemenPhiladelphia Ocr 21st. 1780
I had the honor of receiv’g this day at 1 O C. P.M. a Note from you desiring a sight of my Expenditures on public Account, that you may be enabled to report the proper disposition of them for Liquidation

In conformity to your desire, I now send you the Accounts, & will wait upon you immediately if it suit your conveniency, with the Vouchers referrd to in them.
I have the honor to be with the greatest respect Gentlemen Yr. most Obedt. Humble Servt
Arthur Lee
